6:19-cv-00302-JHP-SPS Document 76 Filed in ED/OK on 01/21/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF OKLAHOMA

JAMES EZELL, III,

                       Plaintiff,

vs.                                                Case No. CIV-19-302-JHP-SPS

JAMES YATES, ET Al.,

                       Defendants.


    DEFENDANTS’ SECOND APPLICATION FOR ORDER DIRECTING
PREPARATION OF MARTINEZ REPORT AND HOLDING IN ABEYANCE/SET
      DEADLINE FOR ANSWER AND/OR DISPOSITIVE MOTIONS


       COME NOW Defendants Hininger, Yates, Gentry, Underwood, Perez, Patterson,

Ade, Pfaff, Hoover, Keys, Bullock, Pierce and Smith by and through their attorney of

record Darrell L. Moore, OBA 6332 of J. Ralph Moore, P.C., hereby making their second

application to the Court for an Order holding in abeyance Defendants’ time to Answer,

setting an alternate deadline for filing an answer and/or dispositive motions, and,

requiring the preparation and submission of a Special Report. In support of this

application, Defendants state as follows:

       1.      Plaintiff has filed an Amended complaint with this Court pursuant to 42

U.S.C. § 1983. Plaintiff James Ezell, III, ODOC # #237370, is a person in the custody of

the Oklahoma Department of Corrections and is presently confined in a penal institution

in the State of Oklahoma. Plaintiff alleges in his complaint that Defendants violated his

civil rights. Specifically, Plaintiff asserts that the Defendants have violated his First,

Eight and Fourteenth Amendment rights.




                                               1
6:19-cv-00302-JHP-SPS Document 76 Filed in ED/OK on 01/21/20 Page 2 of 4



       2.      The United States Court of Appeals for the Tenth Circuit, in Martinez v.

Aaron, 570 F.2d 317 (10th Cir. 1978), held that in an inmate litigation case it was an

appropriate step for the District Court to Order prison officials to prepare an

administrative record reviewing a plaintiff’s allegations so as to enable the Court to

decide preliminary issues. Several years later, in Hall v. Bellmon, 935 F.2d 1106, 1109

(10th Cir. 1991), the Tenth Circuit Court of Appeals stated: “When the pro se plaintiff is a

prisoner, a court-authorized investigation and report by prison officials (referred to as a

Martinez report) is not only proper, but may be necessary to develop a record sufficient to

ascertain whether there are any factual or legal bases for the prisoner's claims.”

       3.      CoreCivic, Inc., owns and operates the Davis Correctional Facility,

Holdenville, Oklahoma. Defendants Yates, Gentry, Underwood, Perez, Patterson, Ade,

Pfaff, Hoover, Keys, Bullock, Pierce and Smith are currently, or were at the time they

were served, employed by CoreCivic at Davis Correctional Facility. The Oklahoma

Department of Corrections and CoreCivic have contracted to house prisoners at the

medium security/maximum security prison facility named “Davis Correctional Facility.”

       4.      Defendants have previously made a similar motion, on November 22,

2019. That Motion [Doc# 44], was denied by the Court on December 18, 2019,

Magistrate Shreder stated in his minute that while the motion was denied, Defendants

were granted leave to re-urge the motions after service of the amended complaint. [Doc#

53]. Defendants Keys, Bullock, Pierce, Smith were served on January 17, 2020.

       5.      Defendants request the Court issue an Order directing officials responsible

for the operation of Davis Correctional Facility to prepare an administrative report for

submission to the Court, consistent with the Martinez and Hall holdings. Defendants




                                              2
6:19-cv-00302-JHP-SPS Document 76 Filed in ED/OK on 01/21/20 Page 3 of 4



request authority to obtain and review all pertinent records including, but not limited to,

medical and psychiatric records. Defendants further request the Court issue an Order

holding in abeyance further discovery and their time to file an Answer and/or file

dispositive motions until such time as a Special Report has been prepared and filed with

the Court.

        WHEREFORE, premises considered, Defendants hereby request the Court enter

an Order requiring and authorizing Davis Correctional Facility prison officials to prepare

and file a Special Report; and, an Order setting deadlines for the filing of an answer

and/or dispositive motion; and, for any and all further relief to which the Defendants may

be entitled.

                                              Respectfully submitted,
                                              Defendants Hininger, Yates, Gentry,
                                              Underwood, Perez, Patterson, Ade, Pfaff,
                                              Hoover, Keys, Bullock, Pierce and Smith



                                              BY:
                                              Darrell L. Moore, OBA #6332
                                              J. Ralph Moore, PC
                                              P.O. Box 368
                                              Pryor, OK 74362
                                              Tele: (918) 825-0332
                                              Fax: (918) 825-7730
                                              darrellmoore@jralphmoorepc.com




                                             3
6:19-cv-00302-JHP-SPS Document 76 Filed in ED/OK on 01/21/20 Page 4 of 4




                                       Certificate of Service

 I hereby certify that on January 21, 2020, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing. Based on the
records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to
the following ECF registrants: (insert names)

 I hereby certify that on January 21, 2020, I served the attached document by regular
US Mail on the following, who are not registered participants of the ECF System:

James Ezell, III
237370
Davis Correctional Facility
6888 E 133rd Rd
Holdenville, OK 74848




                                              DARRELL L. MOORE




                                              4
